     8:20-cv-00193-JFB-MDN Doc # 26 Filed: 06/16/20 Page 1 of 2 - Page ID # 313



NEDC Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


Andrea Grove, individually and on
behalf of all others similarly situated,     )
                                             )
Plaintiff(s),                                )
                                             )
v.                                           )      CASE NO. 8:20-cv-193
                                             )
Meltech, Inc., H & S Club Omaha, Inc.        )
and Shane Harrington,                        )
                                             )
Defendant(s).                                )


                     DISCLOSURE OF CORPORATE AFFILIATIONS,
                FINANCIAL INTEREST, AND BUSINESS ENTITY CITIZENSHIP

        Pursuant to Federal Rule of Civil Procedure 7.1 and GMAC Commercial Credit

LLC v. Dillard Department Stores, Inc., 357 F.3d 827, 828 (8th Cir. 2004), Enter party
name(s), makes the following disclosures concerning parent companies, subsidiaries,
partners, limited liability entity members and managers, affiliates, and similar entities, as
well as unincorporated associations or similar entities.

[INSTRUCTIONS: Check the applicable box or boxes, and fill in any required
information.]

     This party is an individual.


     This party is a publicly held corporation or other publicly held entity.


     This party has parent corporations

            If yes, identify all parent corporations, including grandparent and great-
            grandparent corporations:

     Ten percent or more of the stock of a party is owned by a publicly held corporation or
     other publicly held entity.
  8:20-cv-00193-JFB-MDN Doc # 26 Filed: 06/16/20 Page 2 of 2 - Page ID # 314



NEDC Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1

          If yes, identify all such owners:

   Another publicly held corporation or another publicly held entity has a direct financial
   interest in the outcome of the litigation.

          If yes, identify all corporations or entities and the nature of their interest:

   This party is a limited liability company or limited liability partnership.

          If yes, identify each member of the entity and the member’s state of
          citizenship:

   This party is an unincorporated association or entity.

          If yes, identify the members of the entity and their states of citizenship:

Additional information: MelTech, Inc. and H & Club Omaha, Inc. are Nebraska
corporations. These corporations are not publicly held. The sole shareholder of these
corporations is Shane Harrington.


Date:6/16/20                                                      s/Evan Spencer
                                                              (Signature)




                               CERTIFICATE OF SERVICE

I hereby certify that on the 16th of June, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following:Enter party names,


and I hereby certify that I have mailed by United States Postal Service the document to
the following CM/ECF participants:N/A.



                                               s/Evan Spencer
